Received:B302498410                                 Jul   2 2015 01:09db           P0O1

jul. 2. 2015     4:13PM        Patrick Heath Public Library                             No. 4311     P.




                      TO THE COURT OF APPEALS, FOURTH DISTR.CT, AT SAN ANTONIO

      □ear Eliizabeth,




                                                 ■;,:
      pan«,, aB,eed upon by «« ci                          toCi" 62"'


                                    courtS
       on Ju,» »
       was ,,1™L and                                          In




            return«. m» career lnd move fo,war                            J                orJer ,0 „, ,he
       mc




                                                    :
        Intentions of letting happen.




               drawing on any




                                        In this matter^ time and consideration.
                      for vour inte.t


         Sincerely,




                            a
                                                                                              re


                                                                                                             I
                                                                                                                        t-1
                                                                                                             ro




                                                                                               C2

                                                                                               m
                      Received:8302498410                                 Jul   2 2015 04:09pm     PO02
Jul. 2. 2015 4:13PM    Patrick Heath Public Library                             No. 4311    P. 2




                              jfouttl) Court of gppeal*
                                    gum Antonio, tfoxa*


                                            JUDGMENT

                                          No.04-lJ-00900-CV


                                          OaryBIESENBACH,
                                                Appellant


                                                    v.



                                  THE CITY OF SAN ANTONIO,
                                                 Appellee




                                       Trial Court No. 200
                                Honorable Victor Negron, Judge Pleading



                            with this courfs




                SIGNED July 17,2013.
                       Received:8302498410                                Jul   2 2015 04:09on            P003
Jul. 2.   2015   4:     Patrick Heath Public Library                               No. 4311        P. 3




                                        BILL OF COSTS

            TEXAS COURT OF APPEALS. FOURTH D.STR.CT. AT SAN ANTONIO
                                      N0.04-11-00900-CV

                                        Gary Blesenbach

                                                    v.


                                     The City of San Antonio
                                 73RD JUDICIAL DISTRICT COURT OF BiXAR COUNTY)
             (NO.2009-CM3675IN



   TYPE 6F FEE                                           CITY OF SAN ANTONIO
                                   $1500     PAID
   MOTION FEE                                            SHAWN FITZPATRICK
                                   $10,00    PAID
   MOTION FEE                                            SHAWN FIT2PATRICK
                                    $10.00   PAID
   MOTION FEE                                            ROGERS & MOORE
                                    $10.00   E-PA1D
   MOTION FEE                                PAID
                                   $634.00
   CLERKS RECORD                             INDIGENT
                                   $175,00
   FILING




                                                         KEITH E.HOTTLE, CLERK




                                                         Cynthia A. Martinez                  jf
                                                         Deputy Clerk, Ext. 3853              J